EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 14. (Currently Amended) The method according to claim [[7]] 1, wherein the conversion of step (2) is carried out at a pH of from 8 to 9.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew L. Schneider on 25 February 2022.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Information Disclosure Statement filed 24 January 2022 has been considered.
The Amendment filed 21 February 2022 overcomes the rejections under 35 USC 112(b), 112(a) and 103.  The closest prior art of record is Kaneko et al. (US Publication No. 2014/0323679) and Lovelock et al. (Angew. Chem. Int. Ed., 53: 4652-4656, 2014).
Kaneko et al. describe desirable polymer materials.  4-aminocinnamic acid is required to make these desirable polymer materials.
Anabaena variabilis can deaminate 4-nitrophenylalanine to produce 4-nitrocinnamic acid.
None of the prior art of record teaches or suggests that an enzyme having a sequence identity of at least 90% has the ability to convert 4-nitrophenylalanine to 4-nitrocinnamic acid.  In addition, none of the prior art of record teaches or suggests that an enzyme having a sequence identity of at least 90% has the ability to convert 4-nitrocinnamic acid to 4-aminocinnamic acid.  The Specification describes that it was unexpected to find that phenylalanine ammonia lyases related to SEQ ID NO: 1, 3 or 5 could convert 4-nitrophenylalanine to 4-nitrocinnamic acid (paragraph [0029]) and that it was unexpected to find that enzymes related to SEQ ID NO: 7, 9, 11, 13 or 15 could convert 4-nitrocinnamic acid to 4-aminocinnamic acid (paragraph [0046]).  These unexpected properties are not described by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 7 and 19-22 have been cancelled.  Claims 1, 3-6, 8-18 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652